Exhibit 10.0

FIFTH AMENDMENT TO LOAN AGREEMENT

THIS FIFTH AMENDMENT TO LOAN AGREEMENT (this “Amendment”) is made and entered
into effective as of March 28, 2011, by and between AMERICAN ELECTRIC
TECHNOLOGIES, INC., a Florida corporation (“Borrower”), and JPMORGAN CHASE BANK,
N.A., a national association (“Lender”).

R E C I T A L S:

WHEREAS, Borrower and Lender entered into a Letter Loan Agreement dated
October 31, 2007 (which as the same may have been or may hereafter be amended
from time to time is herein called the “Loan Agreement”; the terms defined
therein being used herein as therein defined unless otherwise defined herein);
and

WHEREAS, Borrower and Lender desire to amend certain terms and provisions of the
Loan Agreement; and

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained herein and in the Loan Agreement, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto do hereby agree as follows:

A G R E E M E N T:

1. Amendments to the Loan Agreement. The Loan Agreement is, effective the date
hereof, and subject to the satisfaction of the conditions precedent set forth in
Section 2 hereof, hereby amended as follows:

(a) Subparagraph (a) of Section 1 of the Loan Agreement is hereby amended in its
entirety to read as follows:

“(a) Commitment. Subject to the terms and conditions set forth herein, Lender
agrees to make loans (each of which is a “Loan”, and collectively the “Loans”)
to Borrower, on a revolving basis (the “Borrowing Base Facility”) from time to
time during the period commencing on the date hereof and continuing through
July 1, 2012 (the “Maturity Date”), the maturity date of the promissory note
evidencing the Borrowing Base Facility, such amounts as Borrower may request
hereunder; provided, however, (1) the total principal amount (the “Borrower’s
Loan Limit”) outstanding at any time shall not exceed the lesser of (i) an
amount equal to the Borrowing Base and (ii) $10,000,000 minus the aggregate face
amount of any Letters of Credit; and (2) at any time during which Borrower’s
“adjusted net income” as reported on any compliance certificate delivered
pursuant to Section 6(d)(i) is less than $1.00, or if Borrower fails to deliver
such certificate, then the Borrower’s Loan Limit shall not exceed $6,000,000.
Subject to the terms and conditions hereof, Borrower may borrow, repay and
reborrow hereunder. If at any time the outstanding advances under the Borrowing
Base Facility exceed the Borrower’s Loan Limit as shown on any reports delivered
to Lender under Section 6(d)(ii) or as indicated by Lender’s own records,
Borrower shall, on the date of the delivery of such report to Lender or on the
date of notice from Lender as to Lender’s



--------------------------------------------------------------------------------

records, prepay on the Borrowing Base Facility such amount as may be necessary
to eliminate such excess, plus all accrued but unpaid interest thereon. The sums
advanced under the Borrowing Base Facility shall be used for general corporate
purposes and working capital. As used in this Agreement, the term “Borrowing
Base” shall have the meaning set forth in Exhibit A attached hereto, and the
term “adjusted net income” shall mean, as of any date, Borrower’s net income
from operations as determined in accordance with GAAP, plus depreciation and
amortization.”

 

(b) Subparagraph (a) of Section 3 of the Loan Agreement is hereby amended in its
entirety to read as follows:

“(a) Repayment of the Note and performance of the obligations described herein
shall be secured, directly or indirectly, by

(i) a first lien against those certain tracts or parcels of land located in
Houston, Harris County, Texas, more commonly known as 6410 Long Dr., Houston, TX
77087, together with all improvements located or to be located thereon (the
“Houston Property”),

(ii) a first lien against those certain tracts or parcels of land located in
Beaumont, Jefferson County, Texas, more commonly known as 4755 S M L King Jr
Pkwy, Beaumont, TX 77705, together with all improvements located or to be
located thereon (the “Beaumont Property”), and

(iii) a first priority, perfected security interest in all of Borrower’s
accounts, inventory, general intangibles, equipment, and letter of credit rights
(collectively, the “Collateral”).”

 

(c) Subparagraph (iii) of Section 8(b) of the Loan Agreement is hereby amended
in its entirety to read as follows:

“(iii) Minimum Consolidated Tangible Net Worth. Permit, as of the end of each
calendar quarter commencing December 31, 2010, and for each calendar quarter
thereafter, Consolidated Tangible Net Worth to be less than $10,000,000. When
calculating Consolidated Tangible Net Worth, the term “Consolidated Total
Liabilities” shall exclude any Subordinated Debt.”

2. Conditions of Effectiveness. This Amendment shall become effective when, and
only when, Lender shall have received counterparts of this Amendment executed by
Borrower and Section 1 hereof shall become effective when, and only when, Lender
shall have additionally received all of the following documents, each document
(unless otherwise indicated) being dated the date of receipt thereof by Lender
(which date shall be the same for all such documents), in form and substance
satisfactory to the Lender:

(a) a Deed of Trust, Security Agreement and Assignment of Rents (the “Deed of
Trust”) against each of the Houston Property and the Beaumont Property;



--------------------------------------------------------------------------------

(b) a Certificate from Borrower authorizing the execution, delivery and
performance of this Amendment, and the matters contemplated hereby;

(c) a Certificate from the record owner of each the Houston Property and the
Beaumont Property authorizing the execution, delivery and performance of the
Deed of Trust, Security Agreement and Assignment of Rents; and

(d) any and all other documentation as Lender may reasonably require.

3. Representations and Warranties of Borrower. Borrower represents and warrants
as follows:

(a) Borrower is duly authorized and empowered to execute, deliver and perform
this Amendment and all other instruments referred to or mentioned herein to
which it is a party, and all action on its part requisite for the due execution,
delivery and the performance of this Amendment has been duly and effectively
taken.

(b) This Amendment, when executed and delivered, will constitute valid and
binding obligations of Borrower enforceable in accordance with its terms.

(c) This Amendment does not violate any provisions of Borrower’s Articles of
Incorporation, By-Laws, or any contract, agreement, law or regulation to which
Borrower is subject, and does not require the consent or approval of any
regulatory authority or governmental body of the United States or any state.

(d) The representations and warranties made by Borrower in the Loan Agreement
are true and correct as of the date of this Amendment.

(e) No event has occurred and is continuing which constitutes an Event of
Default or would constitute an Event of Default but for the requirement that
notice be given or time elapse or both.

4. Reference to and Effect on the Loan Documents.

(a) Upon the effectiveness of Section 1 hereof, on and after the date hereof,
each reference in the Loan Agreement to “this Agreement”, “hereunder”, “hereof”,
“herein” or words of like import, and each reference in the Loan Documents shall
mean and be a reference to the Loan Agreement as amended hereby.

(b) Except as specifically amended above, the Loan Agreement and the Note(s),
and all other instruments securing or guaranteeing Borrower’s obligations to
Lender (collectively, the “Loan Documents”) shall remain in full force and
effect and are hereby ratified and confirmed. Without limiting the generality of
the foregoing, the Loan Documents and all collateral described therein do and
shall continue to secure the payment of all obligations of Borrower under the
Loan Agreement and the Note(s), as amended hereby, and under the other Loan
Documents.

(c) The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of Lender under



--------------------------------------------------------------------------------

any of the Loan Documents, nor constitute a waiver of any provision of any of
the Loan Documents.

(d) In respect of the Beaumont Property and notwithstanding the provisions of
Section 2(a), Borrower shall have until June 30, 2011 to execute and deliver to
Lender the Deed of Trust encumbering the Beaumont Property, failing which, an
Event of Default shall be deemed to have occurred; provided, however, if
Borrower delivers written notice to Lender on or before such date that Borrower
has not yet received from a title or abstract company in Jefferson County, Texas
evidence of the status of title for the Beaumont Property adequate to complete
such Deed of Trust, Borrower shall have such additional period of time, not
exceeding thirty (30) days, to execute and deliver such Deed of Trust to Lender.

5. Costs and Expenses. Borrower agrees to pay on demand all costs and expenses
of Lender in connection with the preparation, reproduction, execution and
delivery of this Amendment and the other instruments and documents to be
delivered hereunder, including the reasonable fees and out-of-pocket expenses of
counsel for Lender. In addition, Borrower shall pay any and all fees payable or
determined to be payable in connection with the execution and delivery, filing
or recording of this Amendment and the other instruments and documents to be
delivered hereunder, and agrees to save Lender harmless from and against any and
all liabilities with respect to or resulting from any delay in paying or
omission to pay such fees.

6. Execution in Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed to be an original and all
of which taken together shall constitute but one and the same instrument.

7. Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of Texas.

8. Facsimile Documents and Signatures. For purposes of negotiating and
finalizing this Amendment, if this document or any document executed in
connection with it is transmitted by facsimile machine, it shall be treated for
all purposes as an original document. Additionally, the signature of any party
on this document transmitted by way of a facsimile machine shall be considered
for all purposes as an original signature. Any such faxed document shall be
considered to have the same binding legal effect as an original document. At the
request of any party, any faxed document shall be re-executed by each signatory
party in an original form.

9. Joinder of Guarantor. M & I Electric Industries, Inc. and American Access
Technologies, Inc., Guarantor as defined in the Loan Agreement, join in the
execution of this Amendment to evidence Guarantor’s consent to the terms hereof,
to confirm Guarantor’s continuing obligations under the terms of the Guaranty
Agreement, and to acknowledge that without such consent and confirmation, Lender
would not enter into this Amendment or otherwise consent to the terms hereof.
Additionally, Guarantor represents to Lender that Guarantor is duly authorized
and empowered to execute, deliver and perform this Amendment, and all action on
its part requisite for the due execution, delivery and the performance of this
Amendment has been duly and effectively taken. This Amendment, when executed and
delivered, will constitute valid and binding obligations of Guarantor
enforceable in accordance with its terms.



--------------------------------------------------------------------------------

10. Final Agreement. THIS WRITTEN AMENDMENT OF LOAN AGREEMENT REPRESENTS THE
FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE
NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

IN WITNESS WHEREOF, the parties hereto have caused this instrument to be duly
executed in multiple counterparts, each of which is an original instrument for
all purposes, all as of the day and year first above written.

[Signature page follows.]



--------------------------------------------------------------------------------

BORROWER: AMERICAN ELECTRIC TECHNOLOGIES, INC. By:   /s/ Charles Dauber  
Charles Dauber   Chief Executive Officer   LENDER: JPMORGAN CHASE BANK, N.A. By:
  /s/ Anna Liu   Anna Liu   Officer

 

GUARANTOR: M & I ELECTRIC INDUSTRIES, INC. By:   /s/ Charles Dauber   Charles
Dauber   Chief Executive Officer   AMERICAN ACCESS TECHNOLOGIES, INC. By:   /s/
Charles Dauber   Charles Dauber   Chief Executive Officer